DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejections discussed below.
With respect to the last office action, Applicant amends claims, discusses the claim limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not teach the amended claims limitations (see Applicant’s Remarks).
In response, Examiner notes Applicant’s amendments/arguments, however besides the teachings of the Primary PAR and other PARs in the 103 rejection discussed, ELDERING discusses the amended claims limitations, i.e., “identifying select ones of ancillary data relevant to geographic location of the display device included in the group header and embedding links (via Internet updates) to the select ones of the ancillary data relevant to geographic location of the display device in the control data included in the combined digital broadcast data stream, wherein the dynamic filtering provides access to only select ones of the ancillary data maintained at the ancillary data location to limit downloads (updates via Internet) and the links activate the access to download the select ones of the ancillary data to the display device by dynamically implementing a back channel communication from the display device to the ancillary data location, when the one or more video images are to be rendered, the select ones of the ancillary data provide access to additional information for the one or more visual components included in the one or more video images of the digital broadcast data stream, the additional information being relevant to the geographic location of the display device (figs.4-25, Col.6, line 13-Col.7, line 35-retrieving updates via Internet, line 44-Col.8, line 48, Col.9, line 64-Col.10, line 52-figs.14A-14E, Col.11, line 12-Col.13, line 41--customized presentation of segments and retrieve additional data via Internet), note streams or data packets with various local data (segments of content or multimedia: Ads, products, news, weather, etc., including relevant graphics: text/icon, animations, etc., note also figs.17+, Col.14, line 53-Col.15, line 54, Col.17, lines 41-50, Col.18, lines 27-65 and Col.20, line 50-Col.21, line 55)), Internet browser rendering device, receives broadcast and associated with fields of metadata specific to location(s) and links and filtering and rendering via local data selection module, selected local data or local segments, customized/targeted to various devices within specific location(s), note further local data (segments of content or multimedia: Ads, products, news, weather, etc., including associated graphics) and associated fields of metadata specific to location(s)  includes embedded links for searching the internet for additional information relevant (overlay graphics, superimpose text/icon, local weather graphics information, etc.,) to the geographic location(s) of the receiving device or display device; the Internet browser rendering device filters and renders data and further retrieves Internet data using the associated links to displayed groups of segments to a specific location may further retrieves data associated with the respective displayed segments via Internet, as discussed below in the 103 rejection. Hence the amended claims do not overcome the PARs. This office action is non-FINAL.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claim 1-5 and 7-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KITSUKAWA et al (6,282,713) in view of KIM et al (2007/0195890) and further in view of ABE et al (2010/0057813) and further in view of ELDERING et al (9,602,884).
	As to claims 1-4, KITSUKAWA discloses method and apparatus for providing on-demand electronic advertising and further discloses a method for providing a digital broadcast data stream having control data associated with one or more images in a digital broadcast data stream, the method comprising:
          (figs.1, 2, Broadcaster, Provider or Broadcast Stations) Associating control data (Metadata: Guide Info, Indicators, links (URLs), timing data, coupons, etc.,) with one or more visual components of one or more video images (feature(s) and scene(s)) (col.2, lines 18-61, col.4, lines 41-67 and col.5, lines 29-55 and col.6, lines 19-39), note the broadcast streams (live or prerecorded) includes control data “Metadata”: Guide Info, Indicators, links (URLs), timing data, coupons, etc., with visual components “features or items” of scene(s)  or video images, wherein the control data facilitates access to ancillary data associated with the one or more visual components by a display device, the control data received in a group header that identifies ancillary data location information for the ancillary data when presented on the display device (figs.1-11, col.2, lines 18-61, col.4, lines 41-col.5, 17, line 29-col.6, line 39-header, note figs5-11, group of items with respective location on the screen), note digital data stream includes headers for classifying the different portions of the data in the digital stream, with header that identifies the electronic menu or EPG “group of items” and location for presentation; Computer System “CS” 100 is a terminal and/or computer subsystem in a computer network “includes digital receiving device and/or display device, where the digital receiving device captures video images and transmits to other computers coupled to the computer network”; or Direct Satellite System “DBS” and Monitor Device, the devices receive a digital broadcast streams, including metadata: items, indicators, etc., received simultaneously with the broadcast or the scenes, in which the identified items corresponding to items appear, where selecting the metadata display in the scene, generates ad information along with the currently TV program 
	b) Combining the control data and the video images into a combined digital broadcast data stream for transmitting to the display device for rendering, the combining enables decoding at the display device such that the ancillary data is overlaid onto one or more video images when rendered on the display device (col.5, line 29-col.6, line 39, line 65-Col.7, line 40, col.8, line 17-col.10, line 28, col.12, line 1-67 and Col.13, line 10-Col.14, line 31), note processor associated with the receiving device and/or the display device, stores user interactions, captures/stores the objects “items” of the scenes (currently displayed scene, previously displayed scene and future scene), electronic menu or EPG of group of items and recalled and viewed, the items and metadata during viewing of later as desired, formulates/generates a format and other digital data which forms information “advertising data, coupon data, etc., for output on screen, the information includes, dealer information, services, electronic catalogs, electronic links, etc., communicates the digital stream via Internet using the electronic links to Web pages of products and services for rendering on device(s) at specific location; displaying GUI in a form of on-screen menus or superimposed over the broadcast images or videos 
	KITSUKAWA discloses combines the items and metadata into digital stream, transmits over the Internet or other electronic links provider, data center, dealer, etc., for processing of desired items or products, BUT silent as to where the group header identifies ancillary data location information for of the data when presented on the display.
	However, in the same field of endeavor, KIM discloses image coding and decoding method and apparatus for human visual characteristics and processing desired items and generating a group header that identifies ancillary data location information for of the data when presented on the display (figs.2-16, [0024-0025], [0067-0071] and [0081-0094-header])
	Hence it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of KIM into the system of KITSUKAWA for efficiently coding and decoding of images or objects within a digital stream. 
	KITSUKAWA as modified by KIM, disclose combines the items and metadata into digital stream, transmits over the Internet or other electronic links provider, data center, dealer, etc., for processing of desired items or products as discussed above (see KITSUKAWA, [Col.8, lines 37-57 and Col.13, lines 10-31), BUT silent as to broadcasting the digital stream.
	However, in the same field of endeavor, ABE discloses program ancillary data processing device, server and displaying method and further discloses receiving/displaying devices for receiving digital data stream and combining the digital streams and ancillary objects and control data and formats for transmission through various communication medium, wire, wireless, radio communication, etc.,  broadcasting or transmitting over the Internet (figs.1, 30*32, 41-44, [0006-0007], [0236-0237], [0248-0250], [0526-0529] and [0630-0636]), note the operator, consumer, etc., receives digital data including ancillary data and control information and combines with other digital stream and transmit via digital broadcast or other communication mediums.
	Hence it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of ABE into the system of KITSUKAWA as modified by KIM to format the digital stream to a desired format based on a type of communication medium and transmit the digital streams as desired on a selected communication medium, including broadcasting. 
	KITSUKAWA as modified by KIM and ABE, discloses providing services based on received information including registration information: name, business, place of residence, mail address, etc.(see ABE, [0399], [0441] and [0459]), BUT appear silent as to wherein facilitating access includes facilitating access includes dynamically filtering the ancillary data so as to provide access to select ones of the ancillary data based on geographic location of the receiving device or the display device, wherein the dynamic filtering of the ancillary data provides access to additional information for the one or more visual components included in the one or more video images of the digital broadcast data stream, the additional information being relevant to the geographic location of the receiving device or the display device.
	However, in the same field of endeavor, ELDERING discloses creating customized programming content and further discloses identifying select ones of ancillary data relevant to geographic location of the display device included in the group header and embedding links (via Internet updates) to the select ones of the ancillary data relevant to geographic location of the display device in the control data included in the combined digital broadcast data stream, wherein the dynamic filtering provides access to only select ones of the ancillary data maintained at the ancillary data location to limit downloads (updates via Internet) and the links activate the access to download the select ones of the ancillary data to the display device by dynamically implementing a back channel communication from the display device to the ancillary data location, when the one or more video images are to be rendered, the select ones of the ancillary data provide access to additional information for the one or more visual components included in the one or more video images of the digital broadcast data stream, the additional information being relevant to the geographic location of the display device (figs.4-25, Col.6, line 13-Col.7, line 35-retrieving updates via Internet, line 44-Col.8, line 48, Col.9, line 64-Col.10, line 52-figs.14A-14E, Col.11, line 12-Col.13, line 41--customized presentation of segments and retrieve additional data via Internet), note streams or data packets with various local data (segments of content or multimedia: Ads, products, news, weather, etc., including relevant graphics: text/icon, animations, etc., note also figs.17+, Col.14, line 53-Col.15, line 54, Col.17, lines 41-50, Col.18, lines 27-65 and Col.20, line 50-Col.21, line 55)), Internet browser rendering device, receives broadcast and associated with fields of metadata specific to location(s) and links and filtering and rendering via local data selection module, selected local data or local segments, customized/targeted to various devices within specific location(s), note further local data (segments of content or multimedia: Ads, products, news, weather, etc., including associated graphics) and associated fields of metadata specific to location(s)  includes embedded links for searching the internet for additional information relevant (overlay graphics, superimpose text/icon, local weather graphics information, etc.,) to the geographic location(s) of the receiving device or display device; the Internet browser rendering device filters and renders data and further retrieves Internet data using the associated links to displayed groups of segments to a specific location may further retrieves data associated with the respective displayed segments via Internet.
	Hence it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of ELDERING into the system of KITSUKAWA as modified by KIM and ABE to stream data and associated local metadata fields for rendering at respective receiver(s) or display device(s), the local content segments based on geographical location(s) 
As to claim 5, KITSUKAWA further discloses wherein the control data is configured to cause the display device to present information guiding a percipient to the ancillary information associated with the control data (indicators, marks, etc.), wherein the control data is configured to superpose the information guiding the percipient to the ancillary information over one or more of the video images; wherein the information guiding the percipient to the ancillary information includes a video image identifying the one or more visual components, wherein the video image includes one or more links, each link being associated with one or more of the visual components, wherein each link is configured to provide access to the ancillary information associated with the corresponding visual component (figs.5-11, col.6, line 65-col.7, line 40; col.8, line 17-36 and line 58-col.9, line 53), note the scene(s) includes one or more components linking to ancillary information, furthermore the marks or indicators may be combination of alphanumeric(s) and icons including alert tones, text and other annotations and selecting provides additional links and annotations associated with the item(s.
As to claim 7, KITSUKAWA further discloses wherein the control data is configured to cause the display to present a perceptible indication that ancillary information is associated with the one or more visual components in conjunction with presenting the one or more video images with the display device, wherein the control data is configured to cause the display device to present the perceptible indication while presenting the one or more video images (figs.5-11, col.6, line 65-col.7, line 40; col.8, line 17-36 and line 58-col.9, line 53), the marks or indicators may be combination of alphanumeric(s) and icons including alert tones, text and other annotations and selecting provides additional links and annotations associated with the item(s).
              As to claim 8, KITSUKAWA further discloses wherein the control data is configured to cause the display device to present information guiding a percipient to the ancillary information associated with the control data, wherein the control data is configured to cause the display device to superpose the information guiding the percipient to the ancillary information over one or more of the video images (figs.5-11, col.6, line 65-col.7, line 40; col.8, line 17-36 and line 58-col.9, line 53), the marks or indicators may be combination of alphanumeric(s) and icons including alert tones, text and other annotations and selecting provides additional links and annotations associated with the item(s.
As to claim 9, KITSUKAWA further discloses wherein the control data is configured to cause the display device to present information guiding a percipient to the ancillary information associated with the control data, wherein the information guiding the percipient to the ancillary information includes one or more links to one or more resources accessible via an electronic communications network (figs.5-11, col.6, line 65-col.7, line 40; col.8, line 17-36 and line 58-col.9, line 53), the marks or indicators may be combination of alphanumeric(s) and icons including alert tones, text and other annotations and selecting provides additional links and annotations associated with the item(s.
Claim 10 is met as previously discussed in claims 1-4.
As to claim 11, KITSUKAWA further discloses wherein the control data is configured to cause the display device to present information guiding a percipient to the ancillary information associated with the control data, wherein the information guiding the percipient to the ancillary information includes a video image identifying the one or more visual components, wherein the image includes one or more links, each link being associated with one or more of the visual components, wherein each link is configured to provide access to the ancillary information associated with the corresponding visual component
As to claim 12, the claimed “A digital broadcasting receiving device…” is composed of the same structural elements that were discussed with respect to claims 1-4.

6.	Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KITSUKAWA et al (6,282,713) in view of KIM et al (2007/0195890) and further in view of ABE et al (2010/0057813) and further in view of ELDERING et al (9,602,884) and further in view of PERKES (2003/0110503).
As to claim 6, KITSUKAWA as modified by KIM, ABE and ELDERING, disclose all the claim limitation as previously discussed above with respect to claim 1, and further discloses where wherein the control data is configured to (pause “interaction or selection” cursor moving controls the display) presentation of a program containing the one or more video images at a particular video image of the one or more video images in response to a pause signal (display one image after the other based on cursor moving), highlight the one or more visual components in a manner perceptible to a percipient, and associate one or more links to the ancillary information associated with the one or more visual components, and wherein the control data is configured to present the ancillary information associated with a particular visual component of the one or more visual components in response to a selection input (col.8, lines 37-57, col.9, lines 24-33 and col.13, lines 10-31), note moving cursor and highlighting item(s) displays additional information associated with the item(s), BUT appears silent as to indicating a pause signal or providing trick play of the video images 
However in the same field of endeavor, PERKES discloses system and method for presenting media to a user in media on-demand framework that further permits previewing of video images of products appearing over the broadcast program that further includes a program for consistent navigation metaphors and trick plays (figs.1-7, [0012-0013], [0067-0070], [0207-0208] and [0273-0275]). 
             Hence it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of PERKES into the system of KITSUKAWA as modified by KIM, ABE and ELDERING to provide additional navigation controls, trick plays, to enable the user to control the previewing of the images as desired.




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                        
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   


ANNAN Q. SHANG